tcmemo_2014_162 united_states tax_court gregory scott savoy petitioner v commissioner of internal revenue respondent docket no 12316-12l filed date p has a serious and sometimes disabling illness and did not timely file a return for the tax_year r prepared a substitute for return pursuant to sec_6020 issued a notice_of_deficiency and assessed the tax thereafter r issued p a notice of proposed levy after an initial administrative hearing r issued a notice_of_determination not to sustain the levy for the tax_year the notice_of_determination placed p in currently not collectible status and stated that r would file a notice of lien to protect its interests as creditor p timely petitioned the tax_court to review the initial notice_of_determination before trial r moved to remand the case because it acknowledged that appeals had failed to give proper weight to p’s illness in not allowing him sufficient time to prepare and file the delinquent returns to determine his correct_tax liability for the court granted r’s motion to remand over p’s objection and r conducted a supplemental cdp hearing after the supplemental hearing r issued a supplemental notice_of_determination which again did not sustain r’s levy and again placed p in currently not collectible status but did not state that the irs would file a notice of lien p objects to this supplemental notice_of_determination held appeals properly considered the issues p raised during his cdp hearing when issuing its supplemental notice_of_determination held further appeals did not abuse its discretion in deciding a not to sustain the decision of the irs to issue a levy for the tax_year b to place p in currently not collectible status and c to forgo filing a notice_of_federal_tax_lien gregory scott savoy for himself james g hartford for respondent memorandum opinion gustafson judge this collection_due_process cdp case brought under sec_6330 is before the court on cross-motions for summary_judgment filed by respondent the commissioner of the internal_revenue_service irs and petitioner gregory scott savoy the only issues for decision are whether the irs office of appeals appeals properly considered the issues raised by mr savoy during his cdp hearing and supplemental hearing when unless otherwise indicated all section references are to the internal_revenue_code_of_1986 u s c the code as in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure issuing its supplemental notice_of_determination we hold that it did and whether appeals abused its discretion in its final_determination a not to sustain the collection actions of the irs to issue a notice_of_intent_to_levy to collect mr savoy’s federal_income_tax due for the tax_year but rather b to place him in currently not collectible cnc status for all years for which he showed a balance due and c not to file a notice of lien to preserve the government’s interest as a creditor we hold that it did not accordingly we will grant summary_judgment for the commissioner and will deny mr savoy’s cross- motion background there is no dispute as to the following facts petitioner’s circumstances mr savoy is recovering from a serious and sometimes disabling illness despite his illness he is often employed from his assertions that he should be allowed time to file or amend his federal_income_tax returns for a period of years evidently beginning in we assume that he was employed from through at least and that he earned_income in those years tax_liability notice_of_deficiency and notice of proposed levy for the single year at issue in this case mr savoy was required to file a tax_return by mid-date ie more than years ago but he did not do so the irs therefore prepared a substitute for return sfr pursuant to sec_6020 issued a notice_of_deficiency to mr savoy and when he did not file a petition pursuant to sec_6213 challenging that determination assessed the tax mr savoy alleges and we assume for purposes of the commissioner’s motion that he did not receive this notice thereafter the irs issued to mr savoy a notice of proposed levy dated date request for cdp hearing mr savoy timely requested a cdp hearing before appeals by submitting a form request for a collection_due_process or equivalent_hearing dated date ie more than three years ago on that form mr savoy stated the relevant tax periods were the eight years through for the years through the irs denied mr savoy a cdp hearing because it mr savoy alleges that the date notice of proposed levy was sent to the wrong address however he did receive the notice and did timely request his cdp hearing he had apparently not filed a tax_return for at least eight years making it appear likely that the address had once been his address and that he had not notified the irs of his new address and he does not seem to contend that the address was not for the irs his last_known_address emphasis added for purposes of sec_6331 concluded that the request was not timely as to those periods for the years through the irs denied him a cdp hearing because it concluded that no notice of proposed levy or notice_of_federal_tax_lien had been issued to mr savoy for those tax years for the tax_year however the irs acknowledged mr savoy’s cdp request as timely and proceeded with the cdp hearing initial cdp hearing it appears that mr savoy made two principal contentions in the initial cdp hearing first mr savoy attempted to dispute his tax_liability for in that cdp hearing in that connection he filed an amended tax_return on date ie more than three years late and more than 2½ years ago mr savoy asserts--and we assume in his favor--that the date amended_return for had copious errors specifically mr savoy asserted in a letter to appeals dated date tax_liability is in error-- because of the irs’s insensitivity to mr savoy’s medical_condition and related side effects a wholly unrealistic schedule was imposed on the taxpayer under duress of further levy and ten years of returns were mr savoy elsewhere complains that he should now be given more time to prepare the years’ tax returns however in light of his statement that the returns were assembled and done we infer that his point is that he needs to prepare corrected returns for those years his returns for years other than are not at issue here and as we explain below the irs has put him in cnc status and continued assembled hastily despite my on-going pleas for a relaxed schedule i managed to get the returns done yet because of the pressure i omitted one of my larger daily deductions my daily meals in the field as a freelancer that comprises a large number many days i work hours and take two meals within that work period also a single digit not carried over in math resulted in the irs incorrectly refilling sic my tax penalty in great error because i copied the taxes from a worksheet into the archival forms i merely entered the wrong digit in the big_number level of dollars if the irs merely added my components of schedule a they would see that it equals not big_number in other words this is a cosmetic error and if that is changed to a then all of the math adds up thus it is possible that corrections of errors might reduce mr savoy’s tax_liability second on his form mr savoy had checked the box indicating he desired to make an offer_in_compromise oic by letter of date appeals scheduled a telephone cdp hearing for date the letter stated that you must be in full compliance and submit financial information with a request for a face to face hearing but it did not specify what full compliance might require eg submission of returns for certain years nor what the continued thus has effectively permitted him to take whatever time he wishes to file whatever he wishes however mr savoy later volunteered in a motion for extension filed date that indeed it’s also possible that i owe the irs much more money than incorrectly posted currently we simply don’t know--because of the hasty and forceful manner in which the returns were coerced financial information was our record does not show all the communication that may have transpired between the parties but on date appeals sent mr savoy another letter that stated i never received the information from you the record does not show that mr savoy proposed an oic on form_656 the commissioner now acknowledges that i t appears based on the information in the administrative file that respondent’s office of appeals failed to give proper weight to petitioner’s illness in not allowing him sufficient time to prepare and file the delinquent returns to determine his correct liability for tax_year rather at the premature conclusion of the initial cdp hearing appeals issued to mr savoy a notice_of_determination that did not sustain the proposed levy that determined mr savoy should be put in cnc status and that stated that a notice_of_federal_tax_lien will be filed to protect the government’s interest as a creditor tax_court petition and remand on date ie more than two years ago mr savoy timely filed his petition in this court alleging among other things errors in his assessed tax_liability the petition stated a maryland address for mr savoy on date the commissioner moved to remand the case to appeals the commissioner acknowledged that mr savoy had not been given an adequate opportunity to challenge his underlying liability for at the cdp hearing and asked the court to remand for a supplemental hearing mr savoy objected to the remand but the court --over mr savoy’s objection--remanded the case to appeals for further consideration our order of date stated in particular-- if mr savoy intends to show that his income_tax_liability for is less than the irs has assessed then he should present to appeals the information proving his actual liability to the extent mr savoy claims that he is entitled to deductions or credits that the irs did not previously allow he should document the pertinent expenditures and substantiate his entitlement to those deductions and credits mr savoy moved for reconsideration on date by our order dated date issued well over a year ago we denied the motion for reconsideration and confirmed that the case would be remanded supplemental cdp hearing appeals conducted a supplemental cdp hearing pursuant to our order by letter of date the appeals officer stated to mr savoy for me to consider alternative collection methods such as an installment_agreement or offer in compromise you must have filed all federal tax returns required to be filed the letter named in particular the year sec_2011 and sec_2012 for the latter of which the return was due_date the record does not show that mr savoy ever submitted an oic on form_656 or otherwise proposed a specific collection alternative during the supplemental hearing mr savoy mailed the settlement officer a copy of a motion to vacate and motion for default judgment that he had filed with the court attached to his motion to vacate was a copy of the original appeals documentation in which he had contested the underlying liability the settlement officer acknowledged receipt of these items and stated that she considered them before rendering her supplemental notice_of_determination on date that supplemental notice_of_determination stated appeals has determined based on verified financial information that your tax accounts are currently not collectible this does not mean that the liabilities are no longer owed it means that we have determined that they are currently not collectible and no collection actions will be taken except application of future refunds unless or until we determine that collection should resume like the original notice_of_determination this supplemental notice determined not to sustain the levy against mr savoy and put into cnc status all tax years showing a balance due and explicitly stated that the determination did not prevent him from filing amended returns unlike the original notice_of_determination the supplemental notice did not assert that the irs would file a notice_of_federal_tax_lien to protect its interest as a creditor further tax_court proceedings on date the commissioner filed a motion for summary_judgment asking us to sustain the supplemental notice_of_determination which as to collection matters is favorable to mr savoy however the supplemental determination does not reflect any adjustment to mr savoy’s income_tax_liability in his motion the commissioner states that although mr savoy challenged the correctness of the underlying tax_liability during his cdp hearing mr savoy failed to provide documentation regarding his underlying liability during either the initial cdp hearing or the supplemental cdp hearing mr savoy filed an objection on date in which he asserted his desire to present any effect it has all had on the accuracy of this petitioner’s tax_liability as currently misperceived by the irs mr savoy also denied that he failed to participate in the supplemental hearing implying that the documentation provided to appeals should suffice to continue disputing his underlying liability however we could not tell at the time of his objection whether mr savoy had actually presented evidence that would substantiate the meals deductions he claims were omitted from his return or any other adjustment affecting his liability nor whether he had submitted evidence that would suggest an error in a potential tax penalty we therefore issued our order of date in which we-- ordered that mr savoy shall file no later than date a supplemental objection to the irs’s motion for summary_judgment in that supplement he shall succinctly list each adjustment that should be made to his tax_return that he believes will reduce his liability presumably this list will include the meal deduction that he mentioned in his request for a cdp hearing and it should include any other deduction or credit that he believes needs correction for he shall also explain any challenge he has as to any penalty the irs has asserted for and the basis for his challenge to that supplement he shall attach all of the documentary_evidence that he would offer at trial to substantiate his entitlement to those adjustments affecting his underlying tax_liability and penalty liability that is our order asked mr savoy to list the adjustments and attach the documentation by date a date that was-- nine months after we ordered the remand and directed mr savoy to present to appeals the information proving his actual liability and to document the pertinent expenditures and substantiate his entitlement to those deductions and credits a year and a half after he filed his petition in this court challenging his underlying liability as assessed 2½ years after he requested his cdp hearing challenging his underlying liability as assessed and 5½ years after the return was due on date the court received petitioner’s motion for extension of time this motion did not explicitly state the date to which an extension was requested but stated that mr savoy would need six months to assemble an archival form and requested that he be given six months to reassemble the facts of his life into the form of an accurate form the motion was construed as a request for a six-month extension of the court’s date deadline ie an extension to date to provide a list of his proposed adjustments with supporting documentation we denied the requested extension by our order of date because mr savoy had already had months to assemble the information but had not done so our order denying mr savoy the extension that he had requested stated the denial of mr savoy’s motion is however without prejudice to his requesting an extension if by date either a counsel who is admitted to practice in this court files a notice of appearance on mr savoy’s behalf or b an appropriate person files with the court a motion to be recognized as next friend under rule d mr savoy’s filing of date seemed to indicate that he declined this suggestion and since then there has not been any filing on behalf of mr savoy of a notice of appearance or a motion to be recognized as next friend on date mr savoy filed two motions with the court a motion to review and make determination which the court treated as a motion for summary_judgment and a supplemental objection which the court treated as an objection to the commissioner’s motion for summary_judgment in his supplemental objection mr savoy states that he has no further supplemental information or material and the previous objection filed against the motion for summary_judgment still stands emphasis in original despite the court’s repeated and explicit orders to do so mr savoy has not provided either to this court or to appeals an amended form_1040 u s individual_income_tax_return for the tax_year nor has he produced any information that would support his claim that his tax_liability as reported on the return as filed was incorrect discussion i general legal principles a summary_judgment standards where the pertinent facts are not in dispute parties may move for summary_judgment to expedite the litigation and avoid an unnecessary trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir the party moving for summary_judgment bears the burden of showing that there is no genuine dispute as to any material fact and factual inferences will be drawn in the manner most favorable to the partying opposing summary_judgment 85_tc_812 this case can be resolved on the basis of the undisputed facts b standard of review where the validity of the underlying tax_liability is properly at issue we review that matter de novo 114_tc_604 114_tc_176 the court reviews for abuse_of_discretion the administrative determinations by the commissioner’s appeals_office regarding nonliability issues 131_tc_197 goza v commissioner t c pincite because nonliability issues are before us we review the determinations regarding those issues for abuse_of_discretion in determining abuse_of_discretion we consider whether the determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 the court does not conduct an independent review and substitute its own judgment for that of the settlement officer murphy v commissioner t c pincite if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not re-weigh the equities 140_tc_173 c tax_court jurisdiction this court is a court of limited jurisdiction it may therefore exercise jurisdiction only to the extent expressly provided by statute 66_tc_61 in addition jurisdiction must be shown affirmatively and a party invoking our jurisdiction bears the burden of proving that we have jurisdiction over the party’s case 65_tc_346 35_tc_177 with respect to collection actions this court’s jurisdiction under sec_6330 depends on the issuance of a valid determination_letter and the filing of a timely petition for review 115_tc_417 114_tc_492 except as specifically provided by the code no suit for the purpose of restraining the assessment or collection of any_tax shall be maintained in any court by any person sec a the court’s jurisdiction in levy actions brought pursuant to sec_6330 is limited to determining whether appeals’ notice_of_determination should be sustained therefore to the extent that mr savoy requests other relief we cannot grant it d collection review procedure sec_6330 generally provides that taxpayers are entitled to administrative and judicial review before the commissioner may collect unpaid tax by way of a levy on the taxpayer’s property administrative review is carried out by requesting a cdp hearing with the irs office of appeals if the taxpayer is dissatisfied with the outcome there he may appeal that determination to the tax_court sec_6330 d the pertinent procedures for the administrative cdp hearing are set forth in sec_6330 first the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 the record reflects that the settlement officer obtained proper verification during mr savoy’s initial and supplemental cdp hearing and mr savoy did not contest that verification during his cdp hearing or in his tax_court petition second a taxpayer may raise any issue relevant to the unpaid tax or proposed collection action at the hearing including challenges to the appropriateness of the collection action and offers of collection alternatives such as mr savoy’s suggestion of an oic sec_6330 additionally a taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 ii issues raised at the hearing mr savoy raised five issues in both his cdp hearing and tax_court petition challenging the notice_of_determination a due diligence mr savoy contends that the first levy --ie evidently a notice of proposed levy for income_tax for years prior to 2007--was issued without due diligence because it was sent to a wrong address and that he was therefore deprived of the opportunity for a cdp hearing as to those prior years however mr savoy has not petitioned this court to review such a levy contentions about a notice of proposed levy for years prior to are outside our jurisdiction in this case see sec_6330 125_tc_14 in exercising jurisdiction under sec_6330 we do not determine whether any collection action with respect to the nondetermination year may proceed but only whether collection action may proceed in the determination_year emphasis added because the date notice_of_determination and the date supplemental notice of determination--the sole means by which this court has jurisdiction--concern only the tax_year we lack jurisdiction to consider levies concerning any_tax years other than b civil rights violations mr savoy contends at length and in detail that in light of his medical_condition appeals violated the rehabilitation act of rehabilitation act pub_l_no secs stat pincite codified as amended pincite u s c secs the chief alleged violation appears to be appeals’ to the extent that there might be any supposed connection between the irs’s proposed collection for at issue here and any proposed collection of extra-jurisdictional liabilities see sullivan v commissioner tcmemo_2009_4 slip op pincite those other liabilities are effectively rendered moot since the supplemental notice_of_determination at issue here put into cnc status all years showing a balance due the rehabilitation act of rehabilitation act pub_l_no sec_504 sec_87 stat pincite codified as amended pincite u s c sec a reaches any program or activity conducted by any executive agency mr savoy also complains of violations of the americans with disabilities act of ada pub_l_no 104_stat_327 but the ada does not apply to federal agencies see pitts v commissioner tcmemo_2010_101 slip op pincite however the ada’s definition of disability has been explicitly incorporated into the rehabilitation act for its definition rehabilitation act sec_504 sec_29 u s c sec a refers to sec_705 of u s c and u s c continued insistence that he file multiple returns in a short_period of time to the extent mr savoy seeks a determination that the irs violated the rehabilitation act we lack jurisdiction over that subject matter which jurisdiction has instead been conferred on the district courts the related issue we can decide is whether appeals abused its discretion either in its handling of the cdp hearing or in its determination by refusing to make reasonable accommodations in favor of a disabled taxpayer--an issue implicated in three aspects of this case continued sec_705 provides the term ‘disability’ means for purposes of subchapter_v of this chapter the meaning given it in u s c section that incorporated definition of disability is from u s c section which is part of the codification of the ada the disability definition as it now appears in u s c section was substantially amended by the ada amendments act of pub_l_no sec_4 stat pincite thus the definition of disability as it appears in the rehabilitation act does by means of its incorporation of u s c section reflect the definition of disability as enacted in the ada and as amended in the ada amendments act of the complaint pertains to irs enforcement of levy one ie the levy for pre-2007 taxes but the irs’s motion to remand admits that similar demands were made in the cdp hearing even if the irs violated the rehabilitation act a point which the commissioner denies and which the court does not address the proper remedy for mr savoy is provided in c f_r part and does not involve the tax_court if a disabled person is dissatisfied with a final agency decision under the rehabilitation act he may file an appeal with the appropriate federal district_court see u s c sec a u s c secs 2000d through 2000d-7 opportunity to challenge the liability the irs conceded that appeals did abuse its discretion at the initial cdp hearing by insufficiently taking mr savoy’s disability into account in setting the deadline for his submission of information challenging his underlying liability for ie an amended return and supporting documentation in light of that concession we ordered a remand so that mr savoy could have his due opportunity to challenge that liability he contends that the remand was inadequate and we discuss that contention in part ii c below under his third issue tax_liability is in error non-acceptance of oic on his request for a cdp hearing mr savoy indicated an interest in an oic and he has sometimes seemed to contend that appeals abused its discretion by insisting in date that he file hi sec_2011 and sec_2012 returns as a prerequisite to its considering an oic however mr savoy never actually submitted an oic or proposed any other collection alternative and he has focused instead on challenging his underlying liability for by definition appeals cannot abuse its discretion by failing to accept a collection alternative that the taxpayer never proposed see 141_tc_248 a taxpayer must propose an oic for it to be considered during the collection hearing see also godwin v commissioner tcmemo_2003_289 taxpayers who wish to propose an offer_in_compromise must submit a form_656 offer_in_compromise which requests financial information from the taxpayer so that the irs can determine whether the offer should be accepted aff’d 132_fedappx_785 11th cir collection activity to the extent mr savoy still contends that in its supplemental notice_of_determination appeals abused its discretion by its decisions with respect to collection activity that contention must be rejected appeals did not sustain the notice_of_levy that prompted this proceeding and appeals did not propose even the filing of a notice of lien rather appeals determined to grant mr savoy cnc status for all tax years showing a balance due consequently he may make payments on whatever schedule he is able and the irs will not proceed with involuntary collection certainly appeals did not abuse its discretion in determining not to sustain collection actions and instead to place mr savoy in cnc status for all tax years showing a balance due cnc status grants mr savoy relief from all collection activity and thus by definition accommodates his disability to the maximum extent possible such a determination gives mr savoy an indefinite time within which to assemble the necessary documentation and file amended returns for any_tax period as to which he believes his assessed liability is excessive moreover he can submit an oic or other collection alternative if he wishes to do so c tax_liability is in error mr savoy contends that the tax assessed for several years including on the basis of his self-prepared returns was in error because of the haste with which he was required to prepare his returns since the issue of his liability was not resolved on remand it is now the subject of our review the court considers an underlying tax_liability on review only if the taxpayer properly raised the issue during the cdp hearing sec_301_6320-1 q a-f3 f q a-f3 proced admin regs see also 129_tc_107 a taxpayer does not properly raise the issue of an underlying tax_liability if he requests consideration but fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to present such evidence see sec_301_6330-1 q a-f3 proced admin regs we assume in his favor that mr savoy might need as long as six months to assemble the information described in our order of date however since date when his original return was due he has had more than six years to assemble the information but evidently he has not done so he should have assembled the information before the conclusion of his initial cdp hearing in date more than two years ago but evidently he did not do so failing that he should have assembled the information in response to our explicit remand order in date but he evidently did not do so even considering only that latest instance he had not just six months to do so but nine months from the time of our remand order until the deadline of date but evidently he did not do so moreover even at this late date mr savoy admits he does not even know whether the amount assessed against him is too great or too small for all mr savoy knows he owes more than the irs has assessed mr savoy’s motion for an extension might have been understandable had our order of date been a first call for this information but it was not it was instead our attempt to give mr savoy one last chance to present information that he had been obligated to assemble previously on multiple occasions mr savoy missed the court’s date deadline to file his supplemental objection to the commissioner’s motion for summary_judgment mr savoy has failed to present to this court any evidence supporting a challenge to the underlying liability taking into account his disability he has certainly been afforded a reasonable opportunity to provide evidence disputing the tax_liability see sec_301_6330-1 q a-f3 but has not done so we therefore find that mr savoy did not properly challenge the existence or amount of the underlying tax_liability for d currently uncollectible mr savoy agrees with appeals’ decision that he should have cnc status and its decision not to sustain the proposed levy but he disputes the appropriateness of the filing of a notice of lien which was foretold in the explanation attached to appeals’ initial notice_of_determination however unlike the initial notice_of_determination issued date appeals’ supplemental notice_of_determination did not state that the irs would file a notice of lien the record contains no evidence that the irs has filed a notice_of_federal_tax_lien and mr savoy’s petition does not concern such a notice if the irs does file a notice of lien mr savoy will be entitled to a hearing on that filing pursuant to sec_6320 accordingly any contention in this case against the appropriateness of the filing of a notice of lien is moot e full life assay mr savoy contends that an evaluation of the accomplishments of his entire life will show that over the years he has contributed great value to our country and has taken action that saved the government much money he apparently suggests that this should be taken into account in deciding whether the irs should be permitted to collect tax that he owes that is he asks us to make a plenary review of his contributions monetary and otherwise as against his liabilities in general mr savoy’s request for a full life assay will not be granted we have jurisdiction only to review the irs’s proposed collection as to not to review his liabilities for his whole life while our review can and does take account of amounts he has paid in money mr savoy cannot satisfy his tax obligations with intangible contributions or supposed savings that he has facilitated for the government so we will not attempt to assign values to those non-payments iii conclusion the record demonstrates no abuse_of_discretion by appeals in issuing its supplemental notice_of_determination not to sustain the proposed levy but instead to put mr savoy in cnc status as required by sec_6330 the settlement officer evaluated the proposed collection action here the proposed levy by balancing the need for efficient collection_of_taxes with mr savoy’s concerns that such action be no more intrusive than necessary especially in light of his medical_condition and determined not to proceed with collection but instead to put mr savoy into cnc status few determinations could be as beneficial to mr savoy though he continues to owe a tax_liability which accrues interest mr savoy is free from the pressures of a pending levy or notice of lien when preparing amended returns or proposing a collection alternative if he decides to do so we cannot find any abuse_of_discretion in the settlement officer’s supplemental notice_of_determination and we therefore sustain it as to the other issues mr savoy raises the court lacks jurisdiction to grant the relief mr savoy seeks to give effect to this opinion an appropriate order and decision will be entered for respondent
